DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final 
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 20 have been considered and are persuasive. A new ground of rejection is set forth below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wanders et al. (US 2012/0029631).
Referring to claim 1, Wanders et al. discloses an optical device comprising: a fan-shaped optic (10) having a fan-shaped active areas (7, 8) and configured to be added to an optical element or system such that the fan-shaped optic controls or changes foci of light incident upon or provided to the active  not control or change foci of light bypassing optically relevant portions of the fan-shaped optic (recessed portion and diffractive portion, that provides an ‘edge’). [Applicant should note that they have not positively claimed an optical element or system top which the fan-shaped optic having a fan-shaped active area is added. The language of ‘configured to’ only requires the optical device to be structurally capable of being added to an optical element or system (any optical element or system). Additionally, this optical element or system can comprise a previously implanted lens, the natural lens or any other ‘optical element’].
Referring to claim 10, Wanders et al. discloses wherein the fan-shaped active area includes one or more refractive optics or optical elements (paragraph 124).
Referring to claim 11, Wanders et al. discloses wherein the fan-shaped active area includes one or more diffractive optics or optical elements (paragraph 124, diffractive element 20).
Referring to claim 12, Wanders et al. discloses wherein the fan-shaped optic is provided in the form of and/or includes at least a portion of an intraocular lens (IOL) (paragraph 111).
Referring to claim 13, Wanders et al. discloses wherein the fan-shaped active area includes or is provided with edge or side portions configured and/or treated to effect blocking or diffusion of light(paragraph 125 discloses DOE to reduce halo and glare).
Referring to claim 20, Wanders et al. discloses wherein the optical device further comprises: one or more clip, claw, anchor, haptic or support structure (haptics, 2).

Claim(s) 1, 6-9, 12 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wanders (US 2015/0005877).  
Referring to claim 1, Wanders discloses an optical device comprising: a fan-shaped optic(6) having a fan-shaped active area and configured to be added to an optical element or system such that the fan-shaped optic controls or changes foci of light incident upon or provided to the active area, but 
Referring to claim 6, Wanders et al. discloses wherein the fan-shaped active area is configured such that a line of sight (LOS) or a visual axis (VA) of or associated with the optical element or system is at or near a top portion of the fan-shaped active area. [The structure of the fan-shaped active area is fully capable of being configured and/or placed such that a line of sight (LOS) or a visual axis (VA) of or associated with the optical element or system is at or near a top portion of the fan-shaped active area].
Referring to claim 7, Wanders et al. discloses wherein the fan-shaped optic is configured such that the fan-shaped active area controls or changes foci of light incident upon or provided to the optical element or system at an optical region thereof. [The structure of the fan-shaped optic is fully capable of being configured and/or placed such that that the fan-shaped active area controls or changes foci of light incident upon or provided to the optical element or system at an optical region thereof].
Referring to claim 8, Wanders et al. discloses wherein the fan-shaped optic is configured and in relation to the optical element or system such that the optical region is at least partially below a line of sight (LOS) or a visual axis (VA) of or associated with the optical element or system. [The structure of the fan-shaped optic is fully capable of being configured and/or placed such that the optical region is at least partially below a line of sight (LOS) or a visual axis (VA) of or associated with the optical element or system].
Referring to claim 9, Wanders et al. discloses wherein the fan-shaped active area is configured to provide an area- or sector-specific supplemental lens/optic that operates in conjunction with the optical element or system (see sectors in Figs. 7, 11).
Referring to claim 12, Wanders et al. discloses wherein the fan-shaped optic is provided in the form of and/or includes at least a portion of an intraocular lens (IOL) (Fig. 7).
Referring to claim 20, Wanders et al. discloses wherein the optical device further comprises: one or more clip, claw, anchor, haptic or support structure (haptics, 2).




    PNG
    media_image1.png
    542
    769
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanders et al. (US 2012/0029631) in view of Chambers (US 6,129,759).
Referring to claim 14 and 16, Wanders et al. lacks a detailed of the edge or side portions including a light absorbing surface layer.  Chambers discloses an intraocular lens that comprises a portion of the haptic with a light absorbing surface layer with a surface roughness (col.5 lines 39-59) with gaps and widths and mean thickness of protrusions in the range of 16-24 microns.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the edge surface or side portions of Wanders et al. with a light absorbing layer as taught in Chambers in order to further reduce glare and halos once implanted. 
Referring to claim 15, Wanders et al. lacks a detailed description of wherein the edge or side portions include a surface treatment applied or provided such that gloss expressed at the edge or side portions is less than a gloss unit (GU) value or values specified in respect to the edge or side portions.  Chambers teaches a lens in the same field of endeavor with a surface roughness and texture.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the edge surface or side portions of Wanders et al. with a light absorbing layer as taught in Chambers in order to further reduce glare and halos once implanted. [The modified surface structure is capable of including a surface treatment applied or provided such that gloss expressed at the edge or side portions is less than a gloss unit (GU) value or values specified in respect to the edge or side portions].  
Claims 17-19 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanders et al. (US 2012/0029631) in view of Stoia et al. (US 9,207,363).
Referring to claims 17-19, and 46, Wanders et al. discloses a structure for the purpose of reducing halo and glare(paragraph 125).  Wanders et al. lacks a detailed description of the edge or side portions including nano-structures.  Stoia et al. discloses an anti-reflection nanostructure array that can be configured as a lens (col. 3 lines 39-44) that includes nano-tips or cone-shaped nanostructures wherein the height and width maybe be a design consideration, but teaches a width of 350nm and a height from 100nm to 1500nm(col. 4 lines 9-32).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify halo/glare reducing feature of Wanders et al. to comprise nanostructures as taught in Stoia et al., as it would only require routine skill in the art to modify one anti-reflective feature for another in order to reduce excess glare.
Allowable Subject Matter
Claims 3-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21-30 allowed.
The prior art does not disclose or render obvious a fan-shape optic with a fan shaped active area, that comprises an opening adjacent to and/or not overlapping the fan-shaped active area. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
5074876
4451938
4596578
7662179. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774